DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions & Status of Claims
Claims 12-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/25/2020.
Claims 1, 3-11 and 16-17 are examined in this office action of which claims 1, 3, 5, and 16-17 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 3-11, instant claims were amended to recite “a steadite-type eutectic structure” in amount of 3-7 in terms of cross-sectional area. It is noted that the Applicant noted that paragraph <30> of the foreign priority document provides the support. First, with respect to the foreign priority document, there is no certified English translation that was provided. In addition, the instant specification clearly teaches away from the instant claimed range since the specification [0049] teaches as follows. “On the contrary, when the cross-sectional area ratio of the steadite-type eutectic structure is less than 4, wear resistance may be deteriorated, and when the cross-sectional area ratio of the steadite-type eutectic structure is more than 7, elongation and elastic force may be deteriorated, such that at the time of applying the alloy cast iron to the piston ring, functions of the piston ring may not be suitably exhibited.” This infers that the working ranges of the cross-sectional area ratio of the steadite-type eutectic structure is 4 to 7. Therefore, instant claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an alloy cast iron comprising a pearlite matrix; and a graphite structure and , does not reasonably provide enablement for an alloy cast iron comprising "as recited in the instant claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
MPEP § 2164.01(a) indicates that there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection. Instead, the explanation of the rejection should focus on those factors, reasons, and evidence that lead the examiner to conclude e.g., that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims. This can be done by making specific findings of fact, supported by the evidence, and then drawing conclusions based on these findings of fact. For example, doubt may arise about enablement because information is missing about one or more essential parts or relationships between parts which one skilled in the art could not develop without undue experimentation. In such a case, the examiner should specifically identify what information is missing and why one skilled in the art could not supply the information without undue experimentation. See MPEP § 2164.06(a). References should be supplied if possible to support a prima facie case of lack of enablement, but are not always required. In re Marzocchi, 439 F.2d 220, 224, 169 USPQ 367, 370 (CCPA 1971). However, specific technical reasons are always required. See also MPEP § 2164.04.
In the instant case, the instant specification dated 11/22/2017 sets forth as follows. 
[0011] In one general aspect, an alloy cast iron includes: a pearlite matrix; and a graphite structure and a steadite-type eutectic structure which are precipitated in the pearlite matrix, wherein the steadite-type eutectic structure includes at least one element selected from boron (B) and vanadium (V), at least one element selected from chromium (Cr) and molybdenum (Mo), and copper (Cu).
[0012] In a cross-sectional area of the alloy cast iron, a cross-sectional area ratio of the pearlite matrix, the graphite structure, and the steadite-type eutectic structure may be 65 to 85:10 to 30:4 to 7. 
[0013] The steadite-type eutectic structure may further include one or two or more selected from phosphorus (P), carbon (C), silicon (Si), manganese (Mn), magnesium (Mg), sulfur (S), nickel (Ni), and tin (Sn).
[0015] The steadite-type eutectic structure may have a length of 50 to 100 μm in a long axis direction and a width of 5 to 30 μm.
[0029] Since an alloy cast iron according to the present invention has a structure in which a graphite structure and a steadite-type eutectic structure are precipitated in a pearlite matrix, it is possible to secure ductility from the graphite structure and excellent strength from the steadite-type eutectic structure, such that an alloy cast iron having excellent ductility and wear resistance may be manufactured.
[0032] In FIGS. 1 and 2, a black portion is a graphite structure, a white and bright portion is a steadite-type eutectic structure, and the other portion is a pearlite matrix.
[0044] Since the alloy cast iron has a structure in which the graphite structure and the steadite-type eutectic structure are precipitated in the pearlite matrix as described above, it is possible to secure excellent ductility from the graphite structure and excellent strength from the steadite-type eutectic structure, such that an alloy cast iron having excellent ductility and wear resistance may be manufactured.
[0045] In detail, wear resistance of the alloy cast iron and the piston ring containing the same may be significantly improved by precipitating the steadite-type eutectic structure in the pearlite matrix. In more detail, a substantial factor to impart significantly excellent wear resistance to the alloy cast iron and the piston ring is the steadite-type eutectic structure, and as compared to the pearlite matrix having a micro Vickers hardness (HMV) of about 200 and a standard chromium plating layer coated on a surface of a piston ring, having a micro Vickers hardness (HMV) of about 850, the steadite-type eutectic structure has a significantly high micro Vickers hardness (HMV) of 900 or more, preferably 1000 to 1400, and more preferably 1200 to 1400, such that it is possible to secure significantly excellent wear resistance. That is, although the alloy cast iron according to the present invention uses pearlite having a low hardness as a matrix, as the steadite-type eutectic structure having a significantly excellent hardness is formed between the pearlite matrix, the steadite-type eutectic structure is not worn but withstands during a friction process between the piston ring and an inner wall of the cylinder liner caused by a reciprocation operation of the piston ring, such that it is possible to prevent the alloy cast iron and the piston ring from being worn overall.
[0049] Meanwhile, in order to secure excellent wear resistance of the alloy cast iron, it is preferable to suitably adjust a cross-sectional area ratio of the pearlite matrix, the graphite structure, and the steadite-type eutectic structure. As a specific example, in a cross-sectional area of the alloy cast iron, a cross-sectional area ratio of the pearlite matrix, the graphite structure, and the steadite-type eutectic structure may be 65 to 85:10 to 30:4 to 7, and more preferably, 70 to 80:15 to 25:5 to 6. On the contrary, when the cross-sectional area ratio of the steadite-type eutectic structure is less than 4, wear resistance may be deteriorated, and when the cross-sectional area ratio of the steadite-type eutectic structure is more than 7, elongation and elastic force may be deteriorated, such that at the time of applying the alloy cast iron to the piston ring, functions of the piston ring may not be suitably exhibited. That is, the cross-sectional area ratio of the steadite-type eutectic structure satisfies the above-mentioned range, such that excellent ductility and wear resistance may be secured, and a piston ring having excellent performance may be manufactured
Therefore, the instant disclosure provides an alloy cast iron comprising a pearlite matrix; and a graphite structure and . The instant specification teaches of a specific eutectic structure, steadite-type eutectic structure, and does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims, for example any and all types of eutectic structures. In addition, instant specification provides specific teachings of keeping the microstructure phases in the specific ranges and also teaches away from not abiding by the specific ratios of the microstrucre phases by emphasizing “On the contrary, when the cross-sectional area ratio of the steadite-type eutectic structure is less than 4, wear resistance may be deteriorated, and when the cross-sectional area ratio of the steadite-type eutectic structure is more than 7, elongation and elastic force may be deteriorated, such that at the time of applying the alloy cast iron to the piston ring, functions of the piston ring may not be suitably exhibited.” Therefore, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

Claims 1, 3-11 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 3-11 and 16-17, the phrase "-type" in the term “steadite-type eutectic structure” in instant claims 1 and 16-17 renders the claims indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). Although the instant claim recites that the “steadite-type eutectic structure” includes at least one of V and B, one of Cr and Mo, neither the claims nor the specification explicitly defines what structures or microstructure phases of the cast iron would make up the “steadite-type eutectic structure” thereby making it unclear as to the scope of the instant claims. 

Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive. 
Regarding the arguments that “the claimed limitation "a steadite-type eutectic structure" is unambiguously defined in paragraphs [0011], [0013], [0015], [0046], and [0051] of Applicant's originally-filed Specification”, Applicant's arguments have been fully considered but they are not persuasive.  Regarding what is recited in [0011], [0011] states as follows “steadite-type eutectic structure includes at least one element selected from boron (B) and vanadium (V), at least one element selected from chromium (Cr) and molybdenum (Mo), and copper (Cu)”. This simply indicates that the structure includes “at least one element selected from boron (B) and vanadium (V), at least one element selected from chromium (Cr) and molybdenum (Mo), and copper (Cu)” in other words two elements. Inclusion of two elements in a structure does not define what the steadite-type eutectic structure is, rather it simply indicates that the structure includes two elements. With respect to the limitation of [0013] “steadite-type eutectic structure may further include one or two or more” and [0015] “The steadite-type eutectic structure may have a length of 50 to 100 μm in a long axis direction and a width of 5 to 30 μm”, this provides that the structure may have these features which also means that it may not  have these features. Therefore, these features along with the features argued of in [0046], [0051] do not necessarily define the structure as the specification clearly indicates the term “may” with respect to these features. With respect to the hardness argument, the specification recites three ranges therefore does not clearly is not requiring of these features. Therefore, based on what is presented in the claims and the specification, there is no clear definition of what would make up the structure as required by the instant claims.
Regarding the arguments that some foreign patent offices did not raise the issues with the term, first it is noted that the claim that the applicant presenting from the foreign office is different in terms of scope. Further, as Examiner is not versed on the patent examination procedures of the foreign offices that the Applicant cite, Examiner cannot comment on the how the examination of those applications were performed. 
With respect to the limitation of “a steadite-type eutectic structure” in amount of 3-7 in terms of cross-sectional area and the citation of paragraph <30> of the foreign priority document as providing the support, Applicant's arguments have been fully considered but they are not persuasive.  First, with respect to the foreign priority document, it is noted that a certified English translation was not provided. In addition, the instant specification clearly teaches away from the instant claimed range since the specification [0049] teaches as follows. “On the contrary, when the cross-sectional area ratio of the steadite-type eutectic structure is less than 4, wear resistance may be deteriorated, and when the cross-sectional area ratio of the steadite-type eutectic structure is more than 7, elongation and elastic force may be deteriorated, such that at the time of applying the alloy cast iron to the piston ring, functions of the piston ring may not be suitably exhibited.” This infers that the working ranges of the cross-sectional area ratio of the steadite-type eutectic structure is 4 to 7. Therefore, it appears based on the entirely of the instant specification and its teachings, the portion that the Applicant cites from the foreign priority documents appears to be a typographical error. Therefore, instant claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to the Applicant’s arguments referring to foreign office for the claims being enabling as they are written, Applicant's arguments have been fully considered but they are not persuasive. As Examiner is not versed on the patent examination procedures of the foreign offices that the Applicant cite, Examiner cannot comment on the propriety of the examination requirements. Moreover, as laid out in the 112 rejections above, the specification enables invention as set forth above and does not enable those as claimed in the instant claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733